UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06404 American Strategic Income Portfolio Inc. (Exact name of registrant as specified in charter) 800 Nicollet Mall, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Charles D. Gariboldi, Jr., 800 Nicollet Mall, Minneapolis, MN 55402 (Name and address of agent for service) 800-677-3863 Registrant's telephone number, including area code Date of fiscal year end: 8/31/07 Date of reporting period: 5/31/07 Item 1 - Schedule of Investments Schedule of INVESTMENTS May 31, 2007 (unaudited) American Strategic Income Portfolio Description of Security Date Acquired Par Value/ Shares Cost Value (a) (Percentages of each investment category relate to net assets) U.S. Government Agency Mortgage-Backed Securities – 11.2% Fixed Rate – 11.2% Federal Home Loan Mortgage Corporation, 5.50%, 1/1/18, #E93231 (b) $ 719,752 $ 738,905 $ 716,525 9.00%, 7/1/30, #C40149 99,060 101,492 107,476 Federal National Mortgage Association, 6.00%, 10/1/16, #610761 (b) 388,897 395,211 393,416 5.00%, 7/1/18, #724954 (b) 1,580,180 1,578,279 1,544,581 6.50%, 6/1/29, #252497 (b) 183,168 182,026 188,098 7.50%, 3/1/30, #495694 177,595 174,926 183,505 7.50%, 5/1/30, #535289 (b) 37,817 36,642 39,556 8.00%, 5/1/30, #538266 (b) 11,765 11,628 12,418 6.00%, 5/1/31, #535909 (b) 354,758 356,617 356,721 6.50%, 11/1/31, #613339 (b) 172,800 176,336 177,234 5.50%, 7/1/33, #720735 (b) 2,147,529 2,123,703 2,102,731 Total U.S. Government Agency Mortgage-Backed Securities 5,875,765 5,822,261 Whole Loans and Participation Mortgages (c) (d) – 91.3% Commercial Loans – 53.6% Advance Self Storage, Lincoln, NE, 6.13%, 1/1/11 11/29/00 1,497,189 1,497,189 1,509,761 Buca Restaurant, Maple Grove, MN, 8.63%, 1/1/11 01/01/05 865,627 865,627 882,940 Dependable Mini-Storage I, Plano, TX, 6.64%, 7/1/11 (b) (e) 06/27/06 2,800,000 2,800,000 2,872,838 Dependable Mini-Storage II, Plano, TX, 11.88%, 7/1/07 (e) 06/27/06 300,000 300,000 312,000 Hampden Medical Office, Englewood, CO, 7.38%, 10/1/12 (b) 09/09/02 1,659,302 1,659,302 1,502,460 Integrity Plaza Shopping Center, Albuquerque, NM, 7.88%, 7/1/12 (b) 05/11/04 2,004,911 2,004,907 2,105,156 Metro Center, Albuquerque, NM, 5.20%, 5/1/09 (b) 04/07/04 2,490,630 2,490,630 2,465,350 Metro Center II, Albuquerque, NM, 7.88%, 5/1/09 03/20/06 148,040 148,040 137,928 Minikahda Mini Storage IV, Minneapolis, MN, 7.15%, 3/1/11 02/28/06 1,608,348 1,608,348 1,656,599 Murphy Industrial Building, Irvine, CA, 8.50%, 10/1/07 (b) (e) (f) 09/29/04 1,450,000 1,450,000 1,450,000 Naples Boat Club, Naples, FL, 6.55%, 1/1/17 12/28/06 1,785,287 1,785,287 1,844,593 Orchard Commons, Englewood, CO, 8.75%, 4/1/11 03/28/01 973,732 973,732 947,166 Palace Court, Santa Fe, NM, 6.68%, 11/1/11 (b) (e) 10/02/06 1,900,000 1,900,000 1,954,369 Par 3 Office Building, Bend, OR, 6.63%, 8/1/13 (b) (e) 08/03/06 1,900,000 1,900,000 1,966,065 Perkins Restaurant, Maple Grove, MN, 6.38%, 1/1/11 (e) 12/23/05 1,394,896 1,394,896 1,411,283 Rockwood Galleria, Gresham, OR, 7.25%, 2/1/11 01/06/03 1,534,858 1,534,858 1,596,253 Stephens Center, Missoula, MT, 6.38%, 9/1/10 (b) 08/21/03 1,872,378 1,872,378 1,903,202 Voit Office Building, Orange, CA, 8.13%, 9/1/08 08/17/01 1,463,947 1,463,947 1,493,225 27,649,141 28,011,188 Multifamily Loans – 36.2% Applewood Manor, Duluth, MN, 8.63%, 1/1/08 12/23/93 592,135 589,174 598,056 Cascade Village, Cascade Township, MI, 5.25%, 12/1/09 (b) 11/23/04 1,569,885 1,569,885 1,536,627 Forest Club Apartments, Dallas, TX, 11.88%, 5/1/08 (e) 04/19/06 1,720,000 1,720,000 1,632,963 Franklin Woods Apartments, Franklin, NH, 6.00%, 3/1/10 02/24/95 862,084 875,745 856,499 Hunt Club Apartments, Waco, TX, 5.68%, 7/1/11 (b) 06/03/04 1,195,396 1,195,396 1,188,552 Ironwood Apartments, Tucson, AZ, 8.82%, 4/1/08 (e) (f) 03/31/06 2,975,000 2,975,000 2,975,000 Park Hollywood, Portland, OR, 7.38%, 6/1/12 05/31/02 1,121,279 1,121,279 1,177,343 Spring Creek Gardens, Plano, TX, 8.45%, 1/1/09 (e) (f) 12/22/05 2,050,000 2,050,000 2,050,000 Steel Lake Apartments, Federal Way, WA, 7.97%, 6/1/08 (e) (f) 05/31/05 3,985,000 3,985,000 3,802,540 Vanderbilt Condominiums, Austin, TX, 8.04%, 10/1/09 09/29/99 1,102,254 1,102,254 1,135,321 Villa Bonita, Chez Royalle, Fitzhugh Apartments I, Dallas, TX, 8.70%, 3/1/08 (b) (e) (f) 02/21/03 839,912 839,912 839,912 Villa Bonita, Chez Royalle, Fitzhugh Apartments II, Dallas, TX, 9.88%, 3/1/08 (e) 02/21/03 154,882 154,882 143,163 Woodland Garden Apartments, Arlington, WA, 7.38%, 9/1/08 08/26/98 949,709 949,709 962,395 19,128,236 18,898,371 Single Family Loans – 1.5% Aegis II, 2 loans, midwestern United States, 9.66%, 1/28/14 (g) 12/28/95 12,823 11,749 12,438 American Portfolio, 1 loan, California, 4.88%, 10/18/15 07/18/95 22,801 21,720 22,606 Anivan, 1 loan, Maryland, 5.19%, 4/14/12 06/14/96 86,263 86,821 86,549 Bank of New Mexico, 1 loan, New Mexico, 6.23%, 3/31/10 03/01/04 37,388 36,695 38,038 Bluebonnet Savings and Loan, 6 loans, Texas, 6.66%, 8/31/10 05/22/92 153,452 140,588 152,756 Bluebonnet Savings and Loan II, 1 loan, Texas, 11.50%, 8/31/10 05/22/92 2,608 2,555 2,418 CLSI Allison Williams, 2 loans, Texas, 9.38%, 8/1/17 02/28/92 11,458 10,538 11,561 Cross Roads Savings and Loan, 1 loan, Oklahoma, 6.25%, 1/1/21 01/07/92 36,565 34,580 37,662 Cross Roads Savings and Loan II, 1 loan, Oklahoma, 8.34%, 1/1/21 (g) 01/07/92 21,945 20,638 21,675 Fairbanks, 1 loan, Utah, 5.50%, 9/23/15 05/21/92 20,609 17,491 19,993 First Boston Mortgage Pool, 5 loans, United States, 9.04%, 11/5/07 06/23/92 28,606 23,380 29,189 Knutson Mortgage Portfolio I, 2 loans, midwestern United States, 9.37%, 8/1/17 02/26/92 147,358 140,613 151,779 McClemore, Matrix Funding Corporation, 1 loan, North Carolina, 10.50%, 9/30/12 09/09/92 45,499 43,224 46,864 Nomura III, 4 loans, midwestern United States, 8.20%, 4/29/17 09/29/95 109,731 99,191 109,315 Rand Mortgage Corporation, 2 loans, Texas, 9.50%, 8/1/17 07/01/02 61,603 50,539 63,451 740,322 806,294 Total Whole Loans and Participation Mortgages 47,517,699 47,715,853 Preferred Stocks– 18.7% Real Estate Investment Trusts – 18.7% AMB Property, Series L (b) 14,500 359,755 359,600 AMB Property, Series M (b) 5,600 139,850 139,552 AMB Property, Series P 14,500 367,575 365,835 BRE Properties, Series B (b) 20,500 539,150 521,110 BRE Properties, Series C (b) 400 10,216 10,040 BRE Properties, Series D (b) 400 10,180 10,016 Developers Diversified Realty, Series H 4,750 122,822 120,412 Developers Diversified Realty, Series I 3,800 100,450 96,862 Duke Realty, Series J (b) 2,100 52,246 52,290 Duke Realty, Series K (b) 6,200 152,826 154,938 Duke Realty, Series L (b) 12,000 302,160 299,640 Duke Realty, Series M (b) 2,000 50,000 51,040 Equity Residential Properties, Series D (b) 1,600 42,553 40,464 Equity Residential Properties, Series N (b) 20,100 500,946 501,495 Health Care Properties, Series E (b) 10,500 274,759 264,180 Health Care Properties, Series F (b) 15,150 390,230 381,326 Hospitality Properties Trust, Series C (b) 40,000 994,000 984,000 HRPT Properties Trust, Series B (b) 14,000 364,477 353,500 Kimco Realty, Series F (b) 19,400 500,619 489,462 Post Properties, Series B 17,800 468,112 453,188 Prologis Trust, Series F (b) 6,700 167,835 169,175 Prologis Trust, Series G (b) 13,200 330,984 332,112 Public Storage, Series A (b) 6,000 144,291 144,720 Public Storage, Series F (b) 9,300 231,105 224,409 Public Storage, Series L (b) 16,400 418,200 410,820 Public Storage, Series M 4,000 100,000 98,560 Public Storage, Series X (b) 3,000 74,330 73,290 Public Storage, Series Z (b) 11,500 282,309 278,530 Realty Income, Series D (b) 20,500 546,185 525,620 Realty Income, Series E (b) 27,000 679,050 676,350 Regency Centers, Series D (b) 23,500 620,605 591,260 Vornado Realty Trust, Series E (b) 4,800 121,338 122,064 Vornado Realty Trust, Series F (b) 7,800 199,340 196,326 Vornado Realty Trust, Series G (b) 8,000 200,400 196,960 Vornado Realty Trust, Series I (b) 2,000 46,500 49,160 Total Preferred Stocks 9,905,398 9,738,306 Total Investments in Unaffiliated Securities 63,298,862 63,276,420 Short-Term Investment (h) – 2.6% First American Prime Obligations Fund, Class Z 1,377,420 1,377,420 1,377,420 Total Investments in Securities (i) – 123.8% $ 64,676,282 $64,653,840 Other Assets and Liabilities, Net– (23.8)% (12,409,500) Total Net Assets– 100.0% $52,244,340 Notes to Schedule of Investments: (a) Security valuations for the fund’s investments (other than whole loans, participation mortgages, and mortgage servicing rights) are furnished by an independent pricing service that has been approved by the fund’s board of directors. Investments in equity securities that are traded on a national securities exchange are stated at the last quoted sales price if readily available for such securities on each business day. For securities traded on the Nasdaq national market system, the fund utilizes the Nasdaq Official Closing Price which compares the last trade to the bid/ask price of a security. If the last trade falls within the bid/ask range, then that price will be the closing price. If the last trade is outside the bid/ask range, and falls above the ask, the ask price will be the closing price. If the last trade is below the bid, the bid will be the closing price. Other equity securities traded in the over-the-counter market and listed equity securities for which no sale was reported on that date are stated at the last quoted bid price. Debt obligations exceeding 60 days to maturity are valued by an independent pricing service. The pricing service may employ methodologies that utilize actual market transactions, broker-dealer supplied valuations, or other formula-driven valuation techniques.These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings, and general market conditions.Securities for which prices are not available from an independent pricing service but where an active market exists are valued using market quotations obtained from one or more dealers that make markets in the securities or from a widely-used quotation system.When market quotations are not readily available, securities are valued at fair value as determined in good faith by procedures established and approved by the fund’s board of directors.Some of the factors which may be considered in determining fair value are fundamental analytical data relating to the investment; the nature and duration of any restrictions on disposition; trading in similar securities of the same issuer or comparable companies; information from broker-dealers; and an evaluation of the forces that influence the market in which the security is purchased or sold.If events occur that materially affect the value of securities (including non-U.S. securities) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange, the securities will be valued at fair value.Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost which approximates market value. Security valuations are performed once a week and at the end of each month. The fund’s investments in whole loans (single family, multifamily, and commercial), participation mortgages, and mortgage servicing rights are generally not traded in any organized market and therefore, market quotations are not readily available.These investments are valued at fair value according to procedures adopted by the fund’s board of directors.Pursuant to these procedures, whole loan investments are initially valued at cost and their values are subsequently monitored and adjusted using a FAF Advisors, Inc. (“FAF Advisors”) pricing model designed to incorporate, among other things, the present value of the projected stream of cash flows on such investments.The pricing model takes into account a number of relevant factors including the projected rate of prepayments, the delinquency profile, the historical payment record, the expected yield at purchase, changes in prevailing interest rates, and changes in the real or perceived liquidity of whole loans, participation mortgages or mortgage servicing rights, as the case may be. The results of the pricing model may be further subject to price ceilings due to the illiquid nature of the loans. Changes in prevailing interest rates, real or perceived liquidity, yield spreads, and creditworthiness are factored into the pricing model each week. Certain mortgage loan information is received once a month.This information includes, but is not limited to, the projected rate of prepayments, projected rate and severity of defaults, the delinquency profile, and the historical payment record.Valuations of whole loans, participation mortgages, and mortgage servicing rights are determined no less frequently than weekly.Although FAF Advisors believes the pricing model to be reasonable and appropriate, the actual values that may be realized upon the sale of whole loans, participation mortgages, and mortgage servicing rights can only be determined in a negotiation between the fund and third parties. In accordance with the valuation procedures adopted by the fund’s board of directors, real estate acquired through foreclosure, if any, is valued at estimated market value, as determined by independent third party appraisals, less estimated selling costs. As material capital improvements are made to the property, new market value appraisals are obtained. As of May 31, 2007, the fund held fair value securities with a value of $47,715,853 or 91.3% of net assets. (b) On May 31, 2007, securities valued at $33,731,761 were pledged as collateral for the following outstanding reverse repurchase agreements: Amount Acquisition Date Rate* Due Accrued Interest Name of Broker and Description of Collateral $5,409,462 5/9/07 5.37% 6/8/07 $18,559 (1) 3,000,000 5/1/07 6.20% 6/1/07 16,004 (2) 3,500,000 5/31/07 6.20% 6/1/07 602 (2) 4,216,000 5/9/07 6.02% 6/8/07 16,215 (3) $16,125,462 $51,380 * Interest rate as of May 31, 2007.Rate is based on the London InterBank Offered Rate (LIBOR) plus a spread and reset monthly. Name of broker and description of collateral: (1) Morgan Stanley: Federal Home Loan Mortgage Corporation, 5.50%, 1/1/18, $719,752 par Federal National Mortgage Association, 6.00%, 10/1/16, $388,897 par Federal National Mortgage Association, 5.00%, 7/1/18, $1,580,180 par Federal National Mortgage Association, 6.50%, 6/1/29, $183,168 par Federal National Mortgage Association, 7.50%, 5/1/30, $37,817 par Federal National Mortgage Association, 8.00%, 5/1/30, $11,765 par Federal National Mortgage Association, 6.00%, 5/1/31, $354,758 par Federal National Mortgage Association, 6.50%, 11/1/31, $172,800 par Federal National Mortgage Association, 5.50%, 7/1/33, $2,147,529 par (2) Morgan Stanley: Cascade Village, 5.25%, 12/1/09, $1,569,885 par Dependable Mini-Storage I, 6.64%, 7/1/11, $2,800,000 par Hampden Medical Office, 7.38%, 10/1/12, $1,659,302 par Hunt Club Apartments, 5.68%, 7/1/11, $1,195,396 par Integrity Plaza Shopping Center, 7.88%, 7/1/12, $2,004,911 par Metro Center, 5.20%, 5/1/09, $2,490,630 par Murphy Industrial Building, 8.50%, 10/1/07, $1,450,000 par Palace Court, 6.68%, 11/1/11, $1,900,000 par Par 3 Office Building, 6.63%, 8/1/13, $1,900,000 par Stephens Center, 6.38%, 9/1/10, $1,872,378 par Villa Bonita, Chez Royalle, Fitzhugh Apartments I, 8.70%, 3/1/08, $839,912 par (3) Dresdner Bank: AMB Property, Series L, 14,500 shares AMB Property, Series M, 5,600 shares BRE Properties, Series B, 20,500 shares BRE Properties, Series C, 400 shares BRE Properties, Series D, 400 shares Duke Realty, Series J, 2,100 shares Duke Realty, Series K, 6,200 shares Duke Realty, Series L, 12,000 shares Duke Realty, Series M, 2,000 shares Equity Residential Properties, Series D, 1,600 shares Equity Residential Properties, Series N, 20,100 shares Health Care Properties, Series E, 10,500 shares Health Care Properties, Series F, 10,700 shares Hospitality Property Trust, Series C, 40,000 shares HRPT Properties Trust, Series B, 14,000 shares Kimco Realty, Series F, 19,400 shares Prologis Trust, Series F, 6,700 shares Prologis Trust, Series G, 13,200 shares Public Storage, Series A, 6,000 shares Public Storage, Series F, 9,300 shares Public Storage, Series L, 16,400 shares Public Storage, Series X, 3,000 shares Public Storage, Series Z, 11,500 shares Realty Income, Series D, 20,500 shares Realty Income, Series E, 27,000 shares Regency Centers, Series D, 20,500 shares Vornado Realty Trust, Series E, 4,800 shares Vornado Realty Trust, Series F, 7,800 shares Vornado Realty Trust, Series G, 8,000 shares Vornado Realty Trust, Series I, 2,000 shares The fund has entered into a lending commitment with Morgan Stanley.The agreement permits the fund to enter into reverse repurchase agreements up to $10,000,000 using whole loans as collateral. The fund pays a fee of 0.15% to Morgan Stanley on any unused portion of the $10,000,000 lending commitment. The fund has entered into a lending commitment with Dresdner Bank. The agreement permits the fund to enter into reverse repurchase agreements up to $5,000,000 using preferred stock as collateral. The fund pays a fee of 0.25% to Dresdner Bank on any unused portion of the $5,000,000 lending commitment. (c) Securities purchased as part of a private placement which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933 and which are considered to be illiquid. These securities are fair valued in accordance with the board approved valuation procedures. See note (a) above. (d) Interest rates on commercial and multifamily loans are the net coupon rates in effect (after reducing the coupon rate by any mortgage servicing fees paid to mortgage servicers) on May 31, 2007.Interest rates and maturity dates disclosed on single family loans represent the weighted average coupon and weighted average maturity for the underlying mortgage loans as of May 31, 2007. (e) Interest only - Represents securities that entitle holders to receive only interest payments on the mortgage. Principal balance of the loan is due at maturity. The interest rate disclosed represents the net coupon rate in effect as of May 31, 2007. (f) Variable Rate Security – The rate shown is the net coupon rate as of May 31, 2007. (g) Loan or a portion of this loan not current on interest and/or principal payments. (h) Investment in affiliated security. This money market fund is advised by FAF Advisors, Inc., which also serves as the advisor for the fund. (i) On May 31, 2007, the cost of investments in securities was $64,676,282. The aggregate gross unrealized appreciation and depreciation of investments in securities, based on this cost, were as follows: Gross unrealized appreciation $ 793,297 Gross unrealized depreciation (815,739) Net unrealized depreciation $ (22,442) Item 2—Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the registrant’s disclosure controls and procedures within 90 days of the date of this filing and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported timely. (b) There were no changes in the registrant’s internal control over financial reporting that occurred during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3 – Exhibits Certifications of the Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act are filed as exhibits hereto. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. American Strategic Income Portfolio Inc. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: July 24, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date:July 24, 2007 By: /s/ Charles D. Gariboldi, Jr. Charles D. Gariboldi, Jr. Treasurer Date:July 24, 2007
